Citation Nr: 0020184	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.

2. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty for more than 21 years, 
and retired from service in July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to an increased rating for PTSD is 
the subject of the REMAND section of this decision, set forth 
below.


FINDINGS OF FACT

1.  The RO has obtained all pertinent evidence available for 
an informed decision to be entered in this case with regard 
to the veteran's claim for an increased rating for his low 
back disorder.

2.  The appellant's low back disability is currently 
manifested by subjective complaints of chronic low back pain; 
use of pain medication; tenderness to palpation in the 
lumbosacral spine; normal muscle strength with no atrophy or 
weakness; severe limitation of lumbar spine motion; and pain 
on motion.

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
severe lumbosacral strain or severe intervertebral disc 
syndrome, but not with pronounced intervertebral disc 
syndrome or unfavorable lumbar spine ankylosis.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate 

diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, that weakness 
is as important as limitation of motion, and that a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into 
whether there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be confirmed objectively by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.

The appellant's low back disability has been described as 
degenerative disc disease, L5-S1, with low back pain 
syndrome; the RO has evaluated this disability under the 
provisions of Diagnostic Code 5293, for intervertebral disc 
syndrome.  A 40 percent evaluation is currently assigned.  A 
VA General Counsel's opinion, VAOPGCPREC 36-97 (December 12, 
1997), provided, in part, that Diagnostic Code 5293 
contemplates limitation of motion, and that the provisions of 
38 C.F.R. §§ 4.40, 4.45, described supra, are applicable to 
ratings under Code 5293.


Intervertebral disc syndrome contemplates symptoms involving 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  A 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; and a 60 percent rating is 
warranted when the syndrome is pronounced with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  For lumbosacral strain, a 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position.  
A 40 percent evaluation is warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive Goldthwait's 
sign, marked limitation of flexion in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of a joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Also under the rating 
criteria, a 20 percent evaluation is warranted for moderate 
limitation of motion of the lumbar spine and a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Finally, a 40 percent rating is warranted when there is 
favorable ankylosis of the lumbar spine and a 50 percent 
rating is warranted when there is unfavorable ankylosis of 
the lumbar spine under Diagnostic Code 5289.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate 

evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The most current evidence of the present 
level of disability includes a July 1998 VA examination.

Initially, however, longitudinal examination of the claims 
folder reflects that the appellant injured his back during 
service when he jumped off the back of a truck with fully 
loaded field gear.  He subsequently re-injured his back in 
1967 and 1969 during parachute jumps.  No fractures were 
diagnosed at the time of any of these in-service injuries.  
He was treated each time with pain pills and heat, and 
assigned to light duty.

In September 1979, the appellant was diagnosed with low back 
pain syndrome with right sciatica at a VA examination.  He 
complained that when he bent over, he had difficulty 
straightening up for approximately five minutes.  He also 
complained that he developed low back pain when standing for 
five minutes or more.  Examination of the lumbosacral spine 
revealed that the appellant's lumbar vertebrae were normal in 
contour and texture, and there was a normal lordotic 
curvature.  The intervertebral disc spaces were of average 
appearance, and there was no arthritis, bone injury or tumors 
found.  Lumbosacral, sacroiliac and hip joints were normal.  
The examiner concluded that the appellant's lumbar spine and 
sacrum were normal, and that he had no bone and joint or disc 
injury or disease.

A subsequent March 1984 treatment record indicates a 
diagnosis of chronic degenerative disc disease at L-5, and a 
reversal of lordotic curvature indicating muscle spasm.  The 
diagnosis of chronic degenerative disc disease was confirmed 
during an October 1984 VA examination.  Otherwise, the spine 
was normal during this time period.  

A September 1985 examination by L. J. Bowness, M.D., revealed 
no list or scoliosis of the back.  No palpable spasm was 
present in the paraspinal musculature.  The appellant was 
able to bend to the right only 20 degrees with poor motion 
throughout the lumbar spine.  He was able to bend to the left 
from 35 to 45 degrees with good range of motion throughout 
the lumbar spine.  He was able to forward 

flex so that his fingertips touched the floor, although this 
maneuver caused pain.  He was also able to hyper-extend the 
spine, although this, too, caused pain.  The Trendelenburg 
test was negative.  When he was in the prone position, 
palpation revealed tenderness in the L-5/S-1 area and in the 
right sacroiliac region.  X-rays revealed a narrowing of the 
intervertebral spaces between L-5 and S-1 and mild 
osteoarthritic changes in the lumbosacral and sacroiliac 
joints.  A diagnosis of degenerative disc disease with 
associated pain in the lower back was given.

June 1989 outpatient reports from the Birmingham VAMC 
revealed continuing complaints of chronic lower back pain.  
However, the appellant reported that the pain was "not 
severe enough to warrant surgery."  At the time of an 
October 1990 VA examination, the appellant was diagnosed with 
chronic degenerative disc disease, L-5/S-1.  He was also 
diagnosed with degenerative arthritis of the lumbar spine.  
Herniated lumbar disc was not ruled out.

The most recent evidence of the appellant's low back 
disorder, however, is the report of a July 1998 VA 
examination.  At that time, the appellant complained of back 
pain radiating down his right lower extremity.  He indicated 
to the examiner that his back pain had become progressively 
worse as the years had gone by.  The pain, which was daily, 
disturbed his sleep.  He needed help in putting on his 
trousers and shoes sometimes, and on a bad day, he 
experienced difficulty in cleansing himself after a bowel 
movement.  He felt that his back worsened when the weather 
changed, when lifting things, when standing for four to five 
minutes, bending, or sitting in a straight chair.  He was 
able to walk fairly well using a cane.

Upon examination, the appellant's spine revealed no deformity 
and no tenderness to palpation or percussion.  The 
musculature of the back was within normal limits, and the 
appellant was able to stand erect with the aid of a cane.  No 
muscle spasms or weakness were detected.  The appellant was 
able to flex to 45 degrees, extend to 9 degrees, laterally 
flex to 17 degrees to the right and 9 degrees to the left.  
He complained of pain throughout the various ranges of 
motion.  An x-ray of the lumbar spine revealed moderate 
spondylitic changes of the spine with minimal scoliosis.  An 
MRI of the lumbar spine revealed degenerative disc disease at 
L4-L5.  

There was a small disc bulge to the left and a left facet 
degenerative change.  The L5-S1 area revealed bilateral 
neural foraminal stenosis.  The examining physician commented 
that functional loss due to low back pain was quite 
significant.

Other factors to consider are the degree of limitation of 
motion and the pain caused by the appellant's low back 
disorder.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was reported 
and tenderness has been observed; however, no muscle atrophy 
or weakness has been demonstrated.  The appellant has 
consistently complained of chronic pain, and recent objective 
medical evidence did show findings of tenderness to palpation 
and pain on motion was observed.  Moderate to severe 
limitation of motion was observed.  There is no evidence of 
residual radiculopathy and no radiographic evidence of disc 
herniation; however, there is evidence of foraminal stenosis.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit pyramiding.  It is the Board's reading 
of these provisions that the codes in question all 
contemplate limitations of the low back due to pain.  There 
is no "entirely different function" affected by the 
neurologic versus the orthopedic findings that would warrant 
a separate evaluation.  See 38 C.F.R. § 4.55; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the low back disorder are contemplated 
in the rating that has been assigned.  Thus, 38 C.F.R. 
§ 4.40, et seq. do not provide a basis for the assigning of a 
separate or increased disability rating.  Likewise, to the 
extent arthritis is present in the low back, and secondary to 
the service-connected disorder, it does not provide a basis 
for a separate rating.  Limitation of motion, including any 
due to arthritis, is contemplated in the rating assigned.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 

objective evidence that pronounced low back impairment is 
demonstrated.  The most current VA examination does not show 
evidence of back spasms; no medical findings of atrophy or 
loss or muscle strength, or of symptoms compatible with 
sciatic neuropathy, have been made.  As such, findings 
commensurate with pronounced or severe low back disc 
impairment under Diagnostic Code 5293 are not shown.  
Furthermore, no ankylosis of the lumbar spine has been 
demonstrated and therefore Diagnostic Code 5289 is not for 
application.  While the medical evidence does support a 
finding of moderate to severe limitation of motion under 
Diagnostic Code 5292, this would not result in a higher 
rating since the maximum rating for severe impairment under 
that Code is 40 percent.  Likewise, Diagnostic Code 5295 is 
not for application, as this provision does not allow for a 
rating in excess of 40 percent.

The most current clinical evidence demonstrates no objective 
credible evidence of demonstrable muscle spasms, or of 
sciatica, absent ankle jerk, or any additional neurological 
symptomatology in order to warrant an evaluation in excess of 
40 percent under applicable diagnostic criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  As such, the Board does not 
find that the objective clinical evidence warrants an 
evaluation in excess of 40 percent due to functional 
impairment manifested by weakness or other related 
symptomatology of the appellant's low back, to include 
decreased endurance, excess fatigability, and incoordination.  
There is no competent credible evidence at this time 
suggesting that the appellant's back disability produces more 
than severe functional impairment so as to warrant a 
schedular evaluation in excess of 40 percent under 38 C.F.R. 
§ 4.40 and § 4.45, or the applicable diagnostic codes.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992).  The appellant's current low back 
symptomatology more nearly approximates the criteria 
indicative of a 40 percent schedular evaluation under 
Diagnostic Code 5293.  38 C.F.R. § 4.7.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the back disability than that 
commensurate with the assigned 40 percent rating.  Therefore, 
the regular 

schedular standards, with the 40 percent evaluation currently 
assigned, adequately compensate the appellant for any adverse 
industrial impact caused by his back disability.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture such that the 
rating schedule is inadequate for a proper evaluation.  
38 C.F.R. § 3.321(b)(1).  Significantly, the appellant's low 
back disability has not required frequent periods of 
hospitalization or demonstrated marked interference with 
employment.

Because the preponderance of the evidence is against the 
allowance of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating in excess of 40 percent 
for the appellant's low back disability is denied.


REMAND

Since the issuance of the Statement of the Case in December 
1998, the appellant has submitted additional evidence that 
has not been considered by the RO.  This evidence consists of 
May 2000 outpatient records from the Montgomery VAMC showing 
treatment for PTSD.

According to regulation, any pertinent evidence submitted by 
the appellant that is accepted by the Board must be referred 
to the RO for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is waived, 
in writing, by the appellant or representative.  38 C.F.R. § 
20.1304(c).  Neither the appellant nor his representative 
specifically waived RO consideration of this 

additional evidence.  Since consideration of this evidence by 
the RO was not waived, the RO must be given the opportunity 
to review this evidence before the Board can enter a 
decision.  Id.

Additionally, in his May 2000 Statement in Support of Claim 
(VA Form 21-4138), the appellant indicated that he was 
receiving monthly treatments at the VA.  In his January 1999 
substantive appeal (VA Form 9), the appellant requested that 
records of treatment at the Montgomery VAMC, dating from 1998 
to 1999, be obtained.  The VA treatment records are deemed to 
be evidence of record, and a determination on the merits of 
the veteran's appeal cannot be made without consideration of 
that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Indeed, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1999).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
he has referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, the 1998 and 1999 treatment records from the Montgomery 
VAMC should be secured on remand.

Additionally, the most recent VA examination for the 
veteran's PTSD was in May 1998.  While the examiner reported 
extensively on the veteran's history and complaints, since 
May 1998, the veteran has been treated continuously at VA for 
his PTSD.  Therefore, while the case is on remand, another 
examination is requested in order to determine the current 
severity of the veteran's PTSD.  Fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant 
and request that he provide the name(s) 
and address(es) of all medical care 
providers (VA and private) who have 
treated him for his PTSD since December 
1998.  After obtaining any necessary 
releases, the RO should obtain copies of 
complete clinical records from the 
identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from all VA sources.

2.  The appellant should then be 
scheduled for a VA psychiatric 
examination to determine the current 
nature and extent of his PTSD. Before 
evaluating the appellant, the examiner 
should carefully review the claims folder 
so that the disability may be viewed in 
relations to its history.  All indicated 
tests must be accomplished, if found to 
be necessary by the examiner.  All 
clinical findings should be reported in 
detail in the examination report.  The 
examiner should also review the rating 
criteria for mental disorders, and the 
findings of the examiner must address the 
presence or absence of the specific 
criteria set forth in the rating 
schedule.  The examiner should also 
provide a full multi-axial evaluation, to 
include the assigning of a Global 
Assessment of Functioning (GAF) score.  
It is imperative that the examiner 
include an explanation of what the score 
represents. The examiner should render 

an opinion as to the extent of the 
appellant's occupational and social 
impairment, if any, due to his service-
connected PTSD.  The examiner should also 
provide supporting rationale for any 
opinion rendered.

3.  Following the completion of all 
requested development, the RO should 
review the appellant's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
appellant, he and his representative 
should be provided a Supplemental 
Statement of the Case and a reasonable 
period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995). The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law. No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



